DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species siRNA and PRRC1 in the reply filed on 1/17/22 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/17/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being unpatentable by Khvorova et al. (US 7,691,997 B2).
It is noted that the instant claim is a compound claim rather than a method claim. The intended use language of preventing or treating keloids or hypertrophic scars does not introduce any structural limitation required for the compound.  The prior art is not required to teach applicant’s intended use which would necessarily flow from the recited structure.
Khvorova et al. teach a siRNA comprising instant SEQ ID NO: 3.  See result #1 of the SCORE file titled “20220718_115317_us-16-639-760-3.szlim50.rni” as follows:

RESULT 1
US-11-101-244-1445879
; Sequence 1445879, Application US/11101244
; Patent No. 7691997
; GENERAL INFORMATION:
;  APPLICANT: Dharmacon, Inc.
;  APPLICANT:  Khvorova, Anastasia
;  APPLICANT:  Reynolds, Angela
;  APPLICANT:  Leake, Devin
;  APPLICANT:  Marshall, William
;  APPLICANT:  Scaringe, Stephen
;  TITLE OF INVENTION: Functional and Hyperfunctional siRNA
;  FILE REFERENCE: 13499US
;  CURRENT APPLICATION NUMBER: US/11/101,244
;  CURRENT FILING DATE:  2005-04-07
;  PRIOR APPLICATION NUMBER: 60/502,050
;  PRIOR FILING DATE: 2003-09-10
;  PRIOR APPLICATION NUMBER: 60/426,137
;  PRIOR FILING DATE: 2002-11-14
;  NUMBER OF SEQ ID NOS: 1591911
;  SOFTWARE: Proprietary
; SEQ ID NO 1445879
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Homo sapiens
US-11-101-244-1445879

  Query Match             90.5%;  Score 19;  DB 19;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAAGAAGACCCUAGAAUUA 19
              |||||||||||||||||||
Db          1 CAAGAAGACCCUAGAAUUA 19

Khvorova et al. teach that the siRNA can have tt overhangs and is therefore identical to instant SEQ ID NO: 3 with the addition of the overhang (see (169)).  Khvorova et al. teach that the siRNA can be formulated with cationic lipids/liposomes, meeting the instant limitation of a pharmaceutical composition. The complementary siRNA strand of the sequence of Khvorova et al. would be 100% identical to instant SEQ ID NO: 4.
Khvorova et al. teach a siRNA comprising instant SEQ ID NO: 5.  See result #1 of the SCORE file titled “20220718_115317_us-16-639-760-5.szlim50.rni” as follows:
RESULT 1
US-11-101-244-1445898
; Sequence 1445898, Application US/11101244
; Patent No. 7691997
; GENERAL INFORMATION:
;  APPLICANT: Dharmacon, Inc.
;  APPLICANT:  Khvorova, Anastasia
;  APPLICANT:  Reynolds, Angela
;  APPLICANT:  Leake, Devin
;  APPLICANT:  Marshall, William
;  APPLICANT:  Scaringe, Stephen
;  TITLE OF INVENTION: Functional and Hyperfunctional siRNA
;  FILE REFERENCE: 13499US
;  CURRENT APPLICATION NUMBER: US/11/101,244
;  CURRENT FILING DATE:  2005-04-07
;  PRIOR APPLICATION NUMBER: 60/502,050
;  PRIOR FILING DATE: 2003-09-10
;  PRIOR APPLICATION NUMBER: 60/426,137
;  PRIOR FILING DATE: 2002-11-14
;  NUMBER OF SEQ ID NOS: 1591911
;  SOFTWARE: Proprietary
; SEQ ID NO 1445898
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Homo sapiens
US-11-101-244-1445898

  Query Match             90.5%;  Score 19;  DB 19;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UAUCAAAUCUGGAGGUGAA 19
              |||||||||||||||||||
Db          1 UAUCAAAUCUGGAGGUGAA 19

Khvorova et al. teach that the siRNA can have tt overhangs and is therefore identical to instant SEQ ID NO: 3 with the addition of the overhang (see (169)).  Khvorova et al. teach that the siRNA can be formulated with cationic lipids/liposomes, meeting the instant limitation of a pharmaceutical composition. The complementary siRNA strand of the sequence of Khvorova et al. would be 100% identical to instant SEQ ID NO: 6.
Therefore, the claim is anticipated by Khvorova et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635